ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Thomas Michael Skare corn-mitted professional misconduct, namely, failing to maintain the required trust account books and records, resulting in shortages in his trust account and the unintentional misappropriation of client funds, and failing to ensure his trust account was interest bearing, in violation of Minn. R. Prof. Conduct 1.15(a), (c)(3), and (e), and Appendix 1 thereto.
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and 2 years of probation during which respondent’s books and records will be available for the Director’s review.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Thomas Michael Skare is publicly reprimanded and placed on 2 years of probation subject to the following terms and conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation. Respondent shall promptly respond to the Director’s correspondence by the due date. Respondent shall provide the Director with a current mailing address *851and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that may come to the Director’s attention. Upon the Director’s request, respondent shall authorize the release of information and documentation to verify compliance with the terms of this probation;
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct; and
(c) Respondent shall maintain law office and trust account books and records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1, Minn. R. Prof. Conduct. These books and records include the following: client subsidiary ledgers, checkbook registers, monthly trial balances, monthly trust account reconciliation, bank statements, canceled checks, duplicate deposit slips, and bank reports of interest, service charges, and interest payments to the Minnesota IOLTA Program. Such books and records shall be made available to the Director within 30 days from the filing of this order and thereafter at such intervals as the Director deems necessary to determine compliance.
IT IS FURTHER ORDERED that respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_ Alan C. Page Associate Justice